NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL MOI, an individual,                     No.    19-35852

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00853-RSL

 v.
                                                MEMORANDUM*
CHIHULY STUDIO, INC., a Washington
corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                     Argued and Submitted February 10, 2021
                            San Francisco, California

Before: HURWITZ and BRESS, Circuit Judges, and CORKER,** District Judge.

      Michael Moi appeals a summary judgment in favor of Chihuly Studio, Inc.,

Dale Chihuly (“Chihuly”), and Leslie Chihuly (collectively, “the Chihuly

Defendants”) on his claims under the Copyright Act, 17 U.S.C. § 101, et seq., the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Clifton L. Corker, United States District Judge for the
Eastern District of Tennessee, sitting by designation.
Visual Artists Rights Act of 1990 (“VARA”), 17 U.S.C. § 106A, and Washington

common law. Moi also challenges a protective order and the district court’s award

of attorney’s fees under the Copyright Act, 17 U.S.C. § 505. We have jurisdiction

under 28 U.S.C. § 1291 and review de novo a grant of summary judgment. Feldman

v. Allstate Ins. Co., 322 F.3d 660, 665 (9th Cir. 2003). We review a district court’s

grant of a protective order and award of attorney’s fees for abuse of discretion.

Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 472 (9th Cir. 1992); Shame On

You Prods., Inc. v. Banks, 893 F.3d 661, 665 (9th Cir. 2018). We affirm.

                                         I.

      The district court did not err in granting summary judgment on Moi’s claim

under the Copyright Act because no genuine issues of material fact exist as to

whether Moi is a co-author of a “joint work” within the meaning of 17 U.S.C. § 101.

For purposes of the Copyright Act, a “joint work” requires each of the following

elements: “(1) a copyrightable work, (2) two or more ‘authors,’ and (3) the authors

must intend their contributions to be merged into inseparable or interdependent parts

of a unitary whole.” Aalmuhammed v. Lee, 202 F.3d 1227, 1231 (9th Cir. 2000).

Moi’s failure to identify any particular copyrightable works to which he contributed

strongly undermines his claim of co-authorship. See Richlin v. Metro-Goldwyn-

Mayer Pictures, Inc., 531 F.3d 962, 968 (9th Cir. 2008). Even if Moi could identify

such contributions, he presented no evidence to establish that he qualifies as a co-


                                         2
author. See Aalmuhammed, 202 F.3d at 1232 (holding that even if an individual

substantially contributes to a work, they still must be an “author” within the meaning

of 17 U.S.C. § 101 to obtain co-ownership rights).

      The following factors are considered in determining whether two or more

individuals qualify as co-authors: (1) control, (2) objective manifestations of shared

intent, and (3) audience appeal. Id. at 1234. Moi failed to meet two out of the three

Aalmuhammed factors. As for control, Chihuly controlled everything from the

artistic design to the decision of whether the finished paintings would be signed,

marketed, and sold or merely discarded. Moi has, at most, established that “subject

to [Chihuly’s] authority to accept them, he made very valuable contributions to the

[paintings]” which is “not enough for co-authorship of a joint work.” Id. at 1235.

      There is also no evidence that Chihuly and Moi objectively manifested a

shared intent to be co-authors. In fact, Moi acknowledges that Chihuly represented

to the public that he was the sole creator. Moi asserts that Chihuly promised to take

care of him, which does not rise to the level of expressing intent to recognize Moi as

a co-author. Even viewing the facts in the light most favorable to Moi, his lack of

control coupled with Chihuly’s express intent to remain a sole author preclude a

finding of co-authorship. Therefore, the district court properly granted summary




                                          3
judgment on Moi’s Copyright Act claim.1

                                           II.

      The district court did not err in granting summary judgment on Moi’s common

law promissory estoppel claim because Moi failed to establish the existence of a

legally enforceable promise. To warrant estoppel under Washington law, a promise

must be “clear and definite.” Wash. Educ. Ass’n v. Wash. Dep’t of Ret. Sys., 332

P.3d 428, 435 (Wash. 2014). The only agreement alleged here is a promise by

Chihuly to “take care of” Moi in the future. Moi concedes that he and Chihuly never

discussed the amount or the terms of compensation. A statement of future intent to

“take care of” someone, where no formal commitment is made and the terms are not

discussed, does not constitute a legally enforceable promise. See Havens v. C & D

Plastics, Inc., 876 P.2d 435, 442–44 (Wash. 1994) (en banc); Elliott Bay Seafoods,

Inc. v. Port of Seattle, 98 P.3d 491, 495 (Wash. Ct. App. 2004). Therefore, the district

court properly granted summary judgment on Moi’s promissory estoppel claim.

                                          III.

      The district court did not abuse its discretion in entering a protective order

precluding disclosure of confidential settlement agreements. It is well-established

that the scope of discovery is within the discretion of the district court. United States



      1
        Moi’s claims under VARA, 17 U.S.C. § 106A, are derivative of his
Copyright Act claims. Therefore, we also affirm the dismissal of those claims.

                                           4
v. Domina, 784 F.2d 1361, 1372 (9th Cir. 1986). This includes the district court’s

ability “to decide when a protective order is appropriate and what degree of

protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984). Rule

26 authorizes the district court to “forbid[] the disclosure or discovery” of matters or

“limit[] the scope of disclosure or discovery to certain matters….” Fed. R. Civ. P.

26(c)(1)(A) & (D). Additionally, Rule 26 expressly limits discovery to “any

nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case….” Fed. R. Civ. P. 26(b)(1) (emphasis added). However,

“[i]nformation…need not be admissible in evidence to be discoverable.” Id.

      The district court found the agreements to be irrelevant to any party’s claim

or defense. Moi argues on appeal that the settlement agreements are relevant to

explore the bias or prejudice of certain witnesses. However, because Moi failed to

raise this argument before the district court, we decline to consider it. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“As a general rule, we will not consider

arguments that are raised for the first time on appeal.”). We therefore decline to

disturb the protective order. Regardless, Moi has not shown error in the district

court’s relevancy determination.

                                          IV.

      The district court did not abuse its discretion in awarding $1,646,659.68 in

attorney’s fees to the Chihuly Defendants. The Copyright Act gives district courts


                                           5
discretion to award reasonable attorney's fees and costs to the prevailing party. 17

U.S.C. § 505. District courts consider the following factors: “(1) the degree of

success   obtained;   (2)   frivolousness;    (3)   motivation;   (4)   the objective

unreasonableness of the losing party's factual and legal arguments; and (5) the need,

in particular circumstances, to advance considerations of compensation and

deterrence.” Love v. Assoc’d Newspapers, Ltd., 611 F.3d 601, 614 (9th Cir. 2010).

These factors “are not exclusive and need not all be met.” Fantasy, Inc. v. Fogerty,

94 F.3d 553, 558 (9th Cir. 1996).

      The district court properly considered the aforementioned factors and found

that they weighed strongly in favor of an award of fees. Specifically, it considered

Chihuly’s complete success on the merits, the “paucity of supporting evidence” for

Moi’s claims, Moi’s bad faith in the conduct of litigation, and the need for deterrence

of baseless copyright claims. The court also considered the parties’ respective

financial positions. Although the award is substantial, it was not “based on an

inaccurate view of the law or a clearly erroneous finding of fact.” Schwarz v.

Secretary of Health & Human Serv., 73 F.3d 895, 900 (9th Cir. 1995). And, because

Moi failed to challenge the reasonableness of either the hourly rates or the hours

billed before the district court, he has again waived any such argument on appeal.

See Smith, 194 F.3d at 1052.

      AFFIRMED.


                                          6